Exhibit 10.10




FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT




This First Amendment to Executive Employment and Noncompetition Agreement
("Amendment") is dated as of November 19, 2018, and amends the Executive
Employment and Noncompetition Agreement dated May 9, 2018 ("Agreement") between
Papa Murphy’s Holdings, Inc. ("Company") and Nik Rupp (the "Executive").


WHEREAS, the Company and Executive entered into that certain Executive
Employment and Non-Competition Agreement dated as of May 9, 2018;
WHEREAS, the parties now desire to amend the Agreement as set forth herein;
WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company;
WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be available to the Company, and that the Executive is
willing and able to render such services on the terms and conditions hereinafter
set forth; and
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1.Section 5.6(b) of the Agreement is amended and restated in its entirety as
follows:
"(b) Accelerated Vesting of Equity Compensation Upon a Change in Control. In the
event of a Change in Control, and effective immediately prior to the Change in
Control: (1) outstanding stock options held by Executive shall become
immediately fully exercisable; (2) for outstanding restricted stock awards, any
vesting or performance requirements shall be deemed satisfied, and any Company
repurchase rights shall immediately terminate; (3) with respect to any
outstanding equity compensation awards other than stock options and restricted
stock awards (but including restricted stock units) with solely time-based
vesting, Executive will immediately vest in and have the right to exercise or
payment of such awards, all restrictions on such awards will lapse, and all
other terms and conditions of such awards will be deemed met; (4) with respect
to any outstanding equity compensation awards other than stock options and
restricted stock awards (but including restricted stock units) with
performance-based vesting that has not yet occurred, Executive will immediately
vest in and have the right to exercise or payment of such awards, all
restrictions on such awards will lapse, and all other terms and conditions of
such awards will be deemed met, as if the performance goals had been achieved at
the target level."


2.Except as modified, all terms of the Agreement remain in effect. In the event
of a conflict between the terms of the Agreement and this Amendment, the
Amendment shall control.
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
COMPANY:




1

--------------------------------------------------------------------------------





PAPA MURPHY’S HOLDINGS, INC.




By: /s/ Weldon Spangler            
Weldon Spangler
Chief Executive Officer


EXECUTIVE:




/s/ Nik Rupp                     
Nik Rupp




2